DETAILED ACTION
This action is responsive to the amendment filed on 8/15/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, 13, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claims 4, 6, 11, 13, 17, and 19, for the instances of ‘a final value’ and ‘a first criterion,’ it is unclear as to whether the terms were meant to indicate the ‘final values’ and ‘first criterion’ recited in the respective independent claims to which claims 4, 6, 11, 13, 17, and 19 are dependent on or whether the terms were meant to indicate an entirely new final value and first criterion. For claims 4, 11, and 17, if the term ‘a final value’ was intended to indicate the ‘final values’ in their respective claims, it is further unclear as to which of the ‘final values’ the term ‘a final value’ was intended to indicate.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la Iglesia (US 8788758 B1, hereinafter Iglesia) in view of Robinson et al. (US 20170255557 A1, hereinafter Robinson).
As per claim 1, Iglesia teaches:
A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising [Iglesia teaches a storage device referred to as a target (memory device) (col. 2, lines 34-39) and a processor configured to receive read commands issued by an initiator to read data stored in the storage device (memory device) (col. 3, lines 50-54)]: receiving a read request to perform a read operation on a block of the memory device [Iglesia teaches that the processor receiving a read request may read data from the storage (memory device) and store the data in a cache (col. 3, lines 50-56), where the location pertaining to the read operation may correspond to the block (see col. 3, lines 27-30 indicating the read operations may have associated storage addresses)]; determining whether an entry corresponding to the block is stored in a data structure associated with the memory device [Iglesia teaches a set of cache lines (col. 3, lines 35-40) containing certain information including the cached data, number of times the data was read, a timestamp indicating when the data was last read, and the physical storage address (block) corresponding to the data in the cache (col. 3, lines 61 – col. 4, line 6), where the set of cache lines may correspond to a data structure; Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56)]; responsive to the entry being stored in the data structure, incrementing a counter associated with the block to track a number of read operations performed on the block of the memory device [Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56) and also teaches that its read counter indicates the number of times the cache line was read (col. 3, line 67 – col. 4, line 2)]; resetting a timer associated with the block to an initial value, wherein the timer is to track a period of time that elapses since the read operation was performed on the block of the memory device [Iglesia teaches resetting a timestamp counter (timer) to zero in certain circumstances including a cache hit (col. 4, lines 43-47) or when loading a new entry into a cache line (col. 5, lines 31-35), where the corresponding last timestamp value indicates the last time the data in the cache line was read (tracking the time that elapses) (col. 4, lines 3-4)]; 
Iglesia does not explicitly disclose, but Robinson discloses:
determining that the counter and the timer satisfy a first criterion, wherein satisfying the first criterion corresponds to respective final values of the counter and the timer, and wherein satisfying the first criterion is indicative of a minimum number of read operations performed on the block; [Where Iglesia teaches a timer corresponding to each cache entry that is reset upon the entry being accessed for a read operation (see the rejection above), Robinson teaches use of a timer to periodically decrease access counts in the entries over time unless the entries are being accessed (para. 51, lines 25-29); Robinson further teaches that the entry with the fewest accesses (a minimum number of operations) may be selected as a victim entry and evicted (para. 51, lines 19-25, 29-35); where the final values may correspond to the last values of the timer and the access count, at the time of eviction, that places an entry in condition to be selected as a victim entry; while ‘a minimum number of operations’ was interpreted to indicate the number of operations being the smallest value with relative to a measurement(s) (e.g. counts of other entries), the term may also be interpreted to represent any arbitrary value that serves as a ‘floor’ for a range of possible values.] and responsive to determining that the counter and the timer satisfy the first criterion, removing the entry corresponding to the block from the data structure associated with the memory device. [Robinson teaches use of a timer to periodically decrease access counts in the entries over time unless the entries are being accessed (para. 51, lines 25-29); Robinson further teaches that the entry with the fewest accesses (a minimum number of operations) may be selected as a victim entry and evicted (para. 51, lines 19-25, 29-35)]
Iglesia and Robison are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Iglesia and Robinson, to modify the disclosures by Iglesia to include disclosures by Robinson since both Iglesia and Robinson teach data storage and cache management. Therefore, it would be applying a known technique (using a timer to periodically decrement access counts of a cache entry and evicting a cache entry based on lowest access count) to a known device (memory device containing a cache containing entries with corresponding read counter and timer, where the timer may be reset upon the cache entry being accessed) ready for improvement to yield predictable results (memory device containing a cache with entries associated with corresponding read counters and timers, where the timers may be reset upon the corresponding cache entry being accessed, wherein the read counter may be periodically decremented by using the timer if the read counter is not being accessed and an entry with the lowest read counter may be evicted, in order to provide a cache management scheme that may account for a frequently accessed entry experiencing a drop in access frequency when considering a cache entry to evict.). MPEP 2143
As per claim 2, Iglesia in view of Robinson teaches all the limitations of claim 1 as shown above and further teaches:
wherein the counter and the timer are stored in the entry corresponding to the block in the data structure with the memory device. [Iglesia teaches a cache line contains the corresponding read count (counter) and the time stamp (timer) (col. 3, line 61 – col. 4, line 4)]
As per claim 4, Iglesia in view or Robinson teaches all the limitations of claim 1 as shown above and further teaches:
wherein determining that the counter and the timer satisfy a first criterion comprises determining that the counter and the timer have both reached a final value. [Iglesia teaches evicting a cache line containing the lowest access time profitability (col. 9, lines 4-6); Iglesia teaches various methods of determining this profitability value, such as using the read count and timestamp as weights in a calculation also involving memory access time, for example (col. 10, lines 6-10), where the first criterion may correspond to the read count and the timestamp reaching a value (final value) where the resulting profitability value calculated using the read count and the timestamp meets the condition for evicting the cache line entry]
As per claim 5, Iglesia in view of Robinson teaches all the limitations of claim 1 as shown above and further teaches:
wherein removing the entry corresponding to the block from the data structure associated with the memory device is responsive to determining that the counter satisfies a second criterion. [Iglesia teaches evicting a cache line based only on its read count (counter) having the lowest read count in the cache (col. 6, lines 19-22; also see fig. 4B, step 264)] 
As per claim 7, Iglesia in view of Robinson teaches all the limitations of claim 1 as shown above and further teaches:
wherein the processing device to perform operations further comprising: responsive to the entry corresponding to the block not being stored in the data structure, removing an entry corresponding to another block from the data structure associated with the memory device and creating the entry corresponding to the block in the data structure. [Iglesia teaches receiving a read request, and, when the address in the read request is not associated with any of the cache lines, reading the data directly from the storage (col. 5, line 61 – col. 6, line 3); Iglesia further teaches, when the cache is full, invalidating or evicting a cache line and loading the data into the cache line (creating the entry) (col. 6, lines 15-26; col. 6, lines 33-41; also see fig 4B steps 264 and 266)]
As per claim 8, Iglesia teaches:
A method comprising: receiving a read request to perform a read operation on a block of a memory device [Iglesia teaches that a  processor receiving a read request may read data from the storage (memory device) and store the data in a cache (col. 3, lines 50-56), where the location pertaining to the read operation may correspond to the block (see col. 3, lines 27-30 indicating the read operations may have associated storage addresses)]; determining whether an entry corresponding to the block is stored in a data structure associated with the memory device [Iglesia teaches a set of cache lines (col. 3, lines 35-40) containing certain information including the cached data, number of times the data was read, a timestamp indicating when the data was last read, and the physical storage address (block) corresponding to the data in the cache (col. 3, lines 61 – col. 4, line 6), where the set of cache lines may correspond to a data structure; Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56)]; responsive to the entry being stored in the data structure, incrementing a counter associated with the block to track a number of read operations performed on the block of the memory device [Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56) and also teaches that its read counter indicates the number of times the cache line was read (col. 3, line 67 – col. 4, line 2)]; resetting a timer associated with the block to an initial value, wherein the timer is to track a period of time that elapses since the read operation was performed on the block of the memory device [Iglesia teaches resetting a timestamp counter (timer) to zero in certain circumstances including a cache hit (col. 4, lines 43-47) or when loading a new entry into a cache line (col. 5, lines 31-35), where the corresponding last timestamp value indicates the last time the data in the cache line was read (tracking the time that elapses) (col. 4, lines 3-4)];
Iglesia does not explicitly disclose, but Robinson discloses:
determining that the counter and the timer satisfy a first criterion wherein the first criterion corresponds to respective final values of the counter and the timer, and wherein satisfying the first criterion is indicative of a minimum number of read operations performed on the block; and [Where Iglesia teaches a timer corresponding to each cache entry that is reset upon the entry being accessed for a read operation (see the rejection above), Robinson teaches use of a timer to periodically decrease access counts in the entries over time unless the entries are being accessed (para. 51, lines 25-29); Robinson further teaches that the entry with the fewest accesses (a minimum number of operations) may be selected as a victim entry and evicted (para. 51, lines 19-25, 29-35); where the final values may correspond to the last values of the timer and the access count, at the time of eviction, that places an entry in condition to be selected as a victim entry; while ‘a minimum number of operations’ was interpreted to indicate the number of operations being the smallest value with relative to a measurement(s) (e.g. counts of other entries), the term may also be interpreted to represent any arbitrary value that serves as a ‘floor’ for a range of possible values.] responsive to determining that the counter and the timer satisfy the first criterion, removing the entry corresponding to the block from the data structure associated with the memory device [Robinson teaches use of a timer to periodically decrease access counts in the entries over time unless the entries are being accessed (para. 51, lines 25-29); Robinson further teaches that the entry with the fewest accesses (a minimum number of operations) may be selected as a victim entry and evicted (para. 51, lines 19-25, 29-35)]
Iglesia and Robison are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Iglesia and Robinson, to modify the disclosures by Iglesia to include disclosures by Robinson since both Iglesia and Robinson teach data storage and cache management. Therefore, it would be applying a known technique (using a timer to periodically decrement access counts of a cache entry and evicting a cache entry based on lowest access count) to a known device (memory device containing a cache containing entries with corresponding read counter and timer, where the timer may be reset upon the cache entry being accessed) ready for improvement to yield predictable results (memory device containing a cache with entries associated with corresponding read counters and timers, where the timers may be reset upon the corresponding cache entry being accessed, wherein the read counter may be periodically decremented by using the timer if the read counter is not being accessed and an entry with the lowest read counter may be evicted, in order to provide a cache management scheme that may account for a frequently accessed entry experiencing a drop in access frequency when considering a cache entry to evict.). MPEP 2143
As per claim 9, Iglesia in view of Robinson teaches all the limitations of claim 8 as shown above and further teaches:
wherein the counter and the timer are stored in the entry corresponding to the block in the data structure associated with the memory device. [Iglesia teaches a cache line contains the corresponding read count (counter) and time stamp (timer) (col. 3, line 61 – col. 4, line 4)]
As per claim 11, Iglesia in view of Robinson teaches all the limitations of claim 8 as shown above and further teaches:
wherein determining that the counter and the timer satisfy a first criterion comprises determining that the counter and the timer have both reached a final value.  [Iglesia teaches evicting a cache line containing the lowest access time profitability (col. 9, lines 4-6); Iglesia teaches various methods of determining this profitability value, such as using the read count and timestamp as weights in a calculation also involving memory access time, for example (col. 10, lines 6-10), where the first criterion may correspond to the read count and the timestamp reaching a value (final value) where the resulting profitability value calculated using the read count and the timestamp meets the condition for evicting the cache line entry]
As per claim 12, Iglesia in view of Robinson teaches all the limitations of claim 8 as shown above and further teaches:
wherein removing the entry corresponding to the block from the data structure associated with the memory device is responsive to determining that the counter satisfies a second criterion. [Iglesia teaches evicting a cache line based only on its read count (counter) having the lowest read count in the cache (col. 6, lines 19-22; also see fig. 4B, step 264)] 
As per claim 14, Iglesia in view of Robinson teaches all the limitations of claim 8 as shown above and further teaches:
further comprising: responsive to the entry corresponding to the block not being stored in the data structure, removing an entry corresponding to another block from the data structure associated with the memory device and creating the entry corresponding to the block in the data structure.  [Iglesia teaches receiving a read request, and, when the address in the read request is not associated with any of the cache lines, reading the data directly from the storage (col. 5, line 61 – col. 6, line 3); Iglesia further teaches, when the cache is full, invalidating or evicting a cache line and loading new data into the cache line (creating the entry) (col. 6, lines 15-26; col. 6, lines 33-41; also see fig 4B steps 264 and 266)]

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesia in view of Robinson in view of Goss et al. (US 20130326115 A1) in view of Masiewicz (US 9530436 B1, hereinafter Masie).
As per claim 3, Iglesia teaches all the limitations of claim 1 as shown above and further teaches:
wherein removing the entry corresponding to the block from the data structure associated with the memory device comprises: [Iglesia teaches removing an entry corresponding to a storage location from a cache (Iglesia teaches a set of cache lines (col. 3, lines 35-40) containing information including physical storage address (block) corresponding to the data in the cache (col. 3, lines 61 – col. 4, line 6; col. 6, lines 19-22; also see fig. 4B, step 264)]
Iglesia in view of Robinson teaches removing, from a cache, an entry associated with less frequently accessed memory blocks by using a timer and a counter to track reads to the block. Iglesia in view of Robinson does not explicitly disclose, but Goss discloses:
responsive to determining that the counter and the timer satisfy the first criterion, issuing a voltage discharge command to the block. [Goss teaches selecting 'survivor' and 'victim' data located in their respective physical addresses (blocks) (para. 18, line 1 - para. 19, line 8) based on parameters including accumulated read count (counter) and age, where an age can correspond to a timer, as it indicates an elapsed time interval since the time of writing the data (para. 44, 9th line from the bottom to the last line); Gross teaches using a multiple combinations of such parameters to decide on a victim and survivor data, which may account for both the age and the read count (para. 44, line 1 - last line 30), Goss teaches marking the victim data as 'stale' and performing erase operation (issuing erase command) on stale data sets (para. 47, lines 1-10), where the staleness may be determined by the combination and read count and the age much like Iglesia in view of Robinson’s use of read count and timer associated with a memory block read operations to evict a cache entry showing the least amount of accesses.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Iglesia in view of Robinson with Goss’s disclosures directed towards using a timer and a counter to determining data to be erased. Doing so would allow for greater space efficiency and overhead processing by eliminating duplicate data sets. (Goss: para. 16, line 1 – para. 16, line 6)
Iglesia in view of Robinson in view of Goss discloses issuing an erase command in response to the first criterion, but does not explicitly disclose the erase command corresponding to voltage discharge. However, Masie discloses:
responsive to determining that the counter and the timer satisfy the first criterion, issuing a voltage discharge command to the block. [Masie discloses performing erase by discharging the memory cells in the block (col. 6, lines 1-4)]
The disclosures by Iglesia, Robinson, Goss, and Masie are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Iglesia in view of Robinson in view of Goss and Masie, to modify the teachings of Iglesia in view of Robinson in view of Goss to include the teaching of Masie since both Iglesia in view of Goss and Masie teach data storage in non-volatile memory. Therefore, it would have been a simple substitution of one type of erase method (a method for erasing data in a non-volatile memory) for another type of erase method (a method for erasing data that explicitly involves discharging the target cells) ready for improvement to provide predictable results (providing for a uniform erase method for greater predictability in the future state of the memory device). MPEP 2143
As per claim 10, Iglesia in view of Robinson teaches all the limitations of claim 8 as shown above and further teaches:
wherein removing the entry corresponding to the block from the data structure associated with the memory device comprises: [Iglesia teaches removing an entry corresponding to a storage location from a cache (Iglesia teaches a set of cache lines (col. 3, lines 35-40) containing information including physical storage address (block) corresponding to the data in the cache (col. 3, lines 61 – col. 4, line 6; col. 6, lines 19-22; also see fig. 4B, step 264)]
Iglesia in view of Robinson teaches removing, from a cache, an entry associated with less frequently accessed memory blocks by using a timer and a counter to track reads to the block. Iglesia in view of Robinson does not explicitly disclose, but Goss discloses:
responsive to determining that the counter and the timer satisfy the first criterion, issuing a voltage discharge command to the block. [Goss teaches selecting 'survivor' and 'victim' data located in their respective physical addresses (blocks) (para. 18, line 1 - para. 19, line 8) based on parameters including accumulated read count (counter) and age, where an age can correspond to a timer, as it indicates an elapsed time interval since the time of writing the data (para. 44, 9th line from the bottom to the last line); Gross teaches using a multiple combinations of such parameters to decide on a victim and survivor data, which may account for both the age and the read count (para. 44, line 1 - last line 30), Goss teaches marking the victim data as 'stale' and performing erase operation (issuing erase command) on stale data sets (para. 47, lines 1-10), where the staleness may be determined by the combination and read count and the age much like Iglesia in view of Robinson’s use of read count and timer associated with a memory block read operations to evict a cache entry showing the least amount of accesses.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Iglesia in view of Robinson with Goss’s disclosures directed towards using a timer and a counter to determining data to be erased. Doing so would allow for greater space efficiency and overhead processing by eliminating duplicate data sets. (Goss: para. 16, line 1 – para. 16, line 6)
Iglesia in view of Goss discloses issuing an erase command in response to the first criterion, but does not explicitly disclose the erase command corresponding to voltage discharge. However, Masie discloses:
responsive to determining that the counter and the timer satisfy the first criterion, issuing a voltage discharge command to the block. [Masie discloses performing erase by discharging the memory cells in the block (col. 6, lines 1-4)]
The disclosures by Iglesia, Goss, and Masie are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Iglesia in view of Robinson in view of Goss and Masie, to modify the teachings of Iglesia in view of Robinson in view of Goss to include the teaching of Masie since both Iglesia in view of Robinson in view of Goss and Masie teach data storage in non-volatile memory. Therefore, it would have been a simple substitution of one type of erase method (a method for erasing data in a non-volatile memory) for another type of erase method (a method for erasing data that explicitly involves discharging the target cells) ready for improvement to provide predictable results (providing for a uniform erase method for greater predictability in the future state of the memory device). MPEP 2143

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesia in view of Robinson in view of Benhamida et al. (US 5619681 A, hereinafter Ben).
As per claim 6, Iglesia in view of Robinson discloses all the limitations of claim 1 as shown above. Iglesia in view of Robinson does not explicitly disclose, but Ben discloses:
wherein the timer is to count down from the initial value to a final value, and wherein the processing device to perform operations further comprising: responsive to determining that the timer reaches the final value, decrementing the counter by a defined amount. [Ben teaches a delay counter (counter) that is decremented by one (defined amount) whenever a character timer (timer) counts down to zero (final value) from a value (initial value) that is loaded from a register. (col. 6, lines 38-50; also see. col. 7, lines 8-20 showing the delay counter being decremented from sixteen to fifteen in a step)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Iglesia in view of Robinson with Ben’s disclosures directed towards use of a countdown timer to decrement a counter. Doing so would allow for configuring operations such as data transmission to be carried out at a timing that may better in better sync with another interactive component (col. 1, lines 29-36).
As per claim 13, Iglesia in view of Robinson discloses all the limitations of claim 8 as shown above. Iglesia in view of Robinson does not explicitly disclose, but Ben discloses:
wherein the timer is to count down from the initial value to a final value, and wherein, responsive to determining that the timer reaches the final value, decrementing the counter by a defined amount. [Ben teaches a delay counter (counter) that is decremented by one (defined amount) whenever a character timer (timer) counts down to zero (final value) from a value (initial value) that is loaded from a register. (col. 6, lines 38-50; also see. col. 7, lines 8-20 showing the delay counter being decremented from sixteen to fifteen in a step)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Iglesia in view of Robinson with Ben’s disclosures directed towards use of a countdown timer to decrement a counter. Doing so would allow for configuring operations such as data transmission to be carried out at a timing that may better in better sync with another interactive component (col. 1, lines 29-36).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubi in view of Robinson in view of Iglesia.
As per claim 15, Ben-Rubi teaches:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising [Ben-Rubi discloses a data storage device containing a memory device (see fig. 1, #110, also see para. 24, lines 4-7) and a controller with a processor that may execute computer-readable program code (instructions) for data transfer (para. 22, lines 1-11)]: receiving a series of read operation requests to perform read operations on a block of a memory device [Ben-Rubi teaches the controller receiving a plurality of read commands addressed to a wordline (block) and reordering the read commands (para. 50, lines 1-5)]; identifying a trailing read from the series of read operation requests; and responsive to identifying the trailing read from the series of read operation requests, issuing a voltage discharge command to the block. [Ben-Rubi further teaches identifying whether a read command is the last read command and discharging the pertinent wordline (para. 49, lines 10-12; para. 50, lines 30-32), where the controller’s operation for discharging the wordline may correspond to issuing a voltage discharge command.]
Ben-Rubi does not explicitly disclose, but Robinson discloses:
determining that the trailing read satisfies a first criterion, wherein the first criterion corresponds to respective final values of a counter and a timer associated with the block, and wherein satisfying the first criterion is indicative of a minimum number of read operations performed on the block; [Where Ben-Rubi teaches a series of read operations to be performed on a block of memory device, (see the rejection above), Robinson teaches a cache with entries that may be referenced for memory access requests to corresponding memory blocks (para. 48, lines 8-14); Robinson teaches use of a timer to periodically decrease access counts in the cache entries over time unless the entries are being accessed (para. 51, lines 25-29); Robinson further teaches that the entry with the fewest accesses (a minimum number of operations) may be selected as a victim entry and evicted (para. 51, lines 19-25, 29-35); where the final values may correspond to the last values of the timer and the access count, at the time of eviction, that places an entry in condition to be selected as a victim entry; while ‘a minimum number of operations’ was interpreted to indicate the number of operations being the smallest value with relative to a measurement(s) (e.g. counts of other entries), the term may also be interpreted to represent any arbitrary value that serves as a ‘floor’ for a range of possible values.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ben-Rubi with Robinson’s disclosures directed towards a cache structure for tracking accesses to memory blocks with use of a timer and access counters. Doing so would allow for improved data access times by providing for a cache that can be managed while accounting for frequently accessed memory block locations experiencing a drop in access frequency. [Robinson: para. 51, lines 19-29]
While Ben-Rubi in view of Robinson discloses a timer used to decrement access counts associated with different cache entries corresponding to memory blocks, it does not explicitly disclose timers that are individually associated with the cache entries corresponding to the memory blocks and does not explicitly state that the access counts are associated with read requests. However, Iglesia discloses:
… respective final values of a counter and a timer associated with the block … [Iglesia teaches a set of cache lines (col. 3, lines 35-40) containing certain information including the cached data, number of times the data was read, a timestamp indicating when the data was last read, and the physical storage address (block) corresponding to each cache line (entry) in the cache (col. 3, lines 61 – col. 4, line 6)] … a minimum number of read operations performed on the block [Iglesia teaches that a processor receiving a read request may read data from the storage (memory device) and store the data in a cache (col. 3, lines 50-56), where the location pertaining to the read operation may correspond to the block (see col. 3, lines 27-30 indicating the read operations may have associated storage addresses); Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56) and also teaches that its read counter indicates the number of times the cache line was read (col. 3, line 67 – col. 4, line 2), where Iglesia’s timestamp and the read counter may also be used in determining to evict a cache entry (col. 9, lines 4-6; col. 10, lines 6-10)]
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ben-Rubi in view of Robinson with Iglesia’s disclosures directed towards a cache comprising multiple cache lines that may be evicted on basis of parameters including a read count and a last read time stamp. Doing so would allow for more efficient memory access by reducing memory access times. [Iglesia: line 28-57]
As per claim 16, Ben-Rubi in view of Robinson in view of Iglesia discloses all the limitations of claim 15 as shown above and further discloses:
wherein identifying the trailing read from the series of read operation requests comprises: [Ben-Rubi teaches the controller receiving a plurality of read commands addressed to a wordline (block) (para. 50, lines 1-5) and identifying whether a read command is the last read command (para. 49, lines 10-12)] responsive to receiving the series of read operation requests to perform read operations on the block of the memory device [Iglesia teaches that the processor receiving a read request may read data from the storage (memory device) and store the data in a cache (col. 3, lines 50-56), where the location pertaining to the read operation may correspond to the block (see col. 3, lines 27-30 indicating the read operations may have associated storage addresses); Iglesia further discloses the initiator may issue a plurality (series) of such read operations (col. 27-31)], determining whether an entry corresponding to the block is stored in a data structure associated with the memory device [Iglesia teaches a set of cache lines (col. 3, lines 35-40) containing certain information including the cached data, number of times the data was read, a timestamp indicating when the data was last read, and the physical storage address (block) corresponding to the data in the cache (col. 3, lines 61 – col. 4, line 6), where the set of cache lines may correspond to a data structure; Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56)]; responsive to the entry being stored in the data structure, incrementing the counter associated with the block to track a number of read operations performed on the block of the memory device [Iglesia teaches reading data from a cache line if the relevant data is stored in the cache line (col. 3, lines 50-56) and also teaches that its read counter indicates the number of times the cache line was read (col. 3, line 67 – col. 4, line 2)]; resetting the timer associated with the block to an initial value, wherein the timer is to track a period of time that elapses since a read operation was performed on the block of the memory device [Iglesia teaches resetting a timestamp counter (timer) to zero in certain circumstances including a cache hit (col. 4, lines 43-47) or when loading a new entry into a cache line (col. 5, lines 31-35), where the corresponding last timestamp value indicates the last time the data in the cache line was read (tracking the time that elapses) (col. 4, lines 3-4)]; determining that the counter and the timer satisfy the first criterion; and responsive to determining that the counter and the timer satisfy the first criterion, removing the entry corresponding to the block from the data structure associated with the memory device [Robinson teaches use of a timer to periodically decrease access counts in the entries over time unless the entries are being accessed (para. 51, lines 25-29); Robinson further teaches that the entry with the fewest accesses may be selected as a victim entry and evicted (para. 51, lines 19-25, 29-35)].
As per claim 17, Ben-Rubi in view of Robinson in view of Iglesia discloses all the limitations of claim 16 as shown above and further discloses:
wherein determining that the counter and the timer satisfy a first criterion comprises determining that the counter and the timer have both reached a final value.  [Iglesia teaches evicting a cache line containing the lowest access time profitability (col. 9, lines 4-6); Iglesia teaches various methods of determining this profitability value, such as using the read count and timestamp as weights in a calculation also involving memory access time, for example (col. 10, lines 6-10), where the first criterion may correspond to the read count and the timestamp reaching a value (final value) where the resulting profitability value calculated using the read count and the timestamp meets the condition for evicting the cache line entry]
As per claim 18, Ben-Rubi in view of Robinson in view of Iglesia discloses all the limitations of claim 16 as shown above and further discloses:
wherein removing the entry corresponding to the block from the data structure associated with the memory device is responsive to determining that the counter satisfies a second criterion.  [Iglesia teaches evicting a cache line based only on its read count (counter) having the lowest read count in the cache (col. 6, lines 19-22; also see fig. 4B, step 264)] 
As per claim 20, Ben-Rubi in view of Robinson in view of Iglesia discloses all the limitations of claim 16 as shown above and further discloses:
wherein the processing device to perform operations further comprising: responsive to the entry corresponding to the block not being stored in the data structure, removing an entry corresponding to another block from the data structure associated with the memory device and creating the entry corresponding to the block in the data structure.  [Iglesia teaches receiving a read request, and, when the address in the read request is not associated with any of the cache lines, reading the data directly from the storage (col. 5, line 61 – col. 6, line 3); Iglesia further teaches, when the cache is full, invalidating or evicting a cache line and loading new data into the cache line (creating the entry) (col. 6, lines 15-26; col. 6, lines 33-41; also see fig 4B steps 264 and 266)]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubi in view of Robinson in view of Iglesia in view of Ben.
As per claim 19, Ben-Rubi in view of Robinson in view of Iglesia discloses all the limitations of claim 16 as shown above. Ben-Rubi in view of Robinson in view of Iglesia does not explicitly disclose, but Ben discloses:
wherein the timer is to count down from the initial value to a final value, and wherein, responsive to determining that the timer reaches the final value, decrementing the counter by a defined amount. [Ben teaches a delay counter (counter) that is decremented by one (defined amount) whenever a character timer (timer) counts down to zero (final value) from a value (initial value) that is loaded from a register. (col. 6, lines 38-50; also see. col. 7, lines 8-20 showing the delay counter being decremented from sixteen to fifteen in a step)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ben-Rubi in view of Robinson in view of Iglesia with Ben’s disclosures directed towards use of a countdown timer to decrement a counter. Doing so would allow for configuring operations such as data transmission to be carried out at a timing that may better in better sync with another interactive component (col. 1, lines 29-36).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Belluomini et al. (US 20110093648 A1) teaches using cache as a reference in overwriting erase blocks. (para. 29-30).
Ari et al. (US 8688904 B1) teaches a cache that may periodically, in a time-based manner, decrement the number of access counts associated with a cache entry. (col. 3, line 53 – col. 4, line 3).
Hathaway et al. (US 8914581 B2) teaches periodically decrementing access counts associated with cached entries.
Taylor (US 20090049249 A1) teaches taking into account a cache hit count and a time since last cache hit, along with other metrics, to determine whether a cached entry should be cleaned up.

Response to Arguments
	The claim objections and the rejections pursuant to 35 USC 112(b) as enclosed in the previous action are withdrawn in view of the amendments by the applicant.
	With respect to the argument directed to the independent claims 1, 8, and 15 as amended, the examiner agrees that the amended claims appear to overcome the prior arts of record. However, please see the amended rejections above pertaining to the amended claims.
	With respect to the argument directed to the dependent claims based on their dependency on the amended independent claims, please see the rejections and the responses above pertaining to the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135